 Case 6:20-cv-06017-RTD Document 12                   Filed 05/20/20 Page 1 of 1 PageID #: 47



                          IN THE UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION

JESSIE LEE FARMER, JR.                                                                      PLAINTIFF

v.                                     Civil No. 6:20-CV-06017

SERGEANT GARRETT; WARDEN
BALL; and DEXTER PAYNE                                                                  DEFENDANTS

                                               ORDER


       Before the Court is the Report and Recommendation filed March 24, 2020, by the Honorable Barry

A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No. 8.) Judge Bryant

recommends the case be dismissed with prejudice, because the individual capacity claim fails to state a

claim upon which relief may be granted, and because the official capacity claims are barred by sovereign

immunity.

       No party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1).

       Upon review, the Court adopts the Report and Recommendation in toto. Accordingly, Plaintiff’s

complaint should be and hereby is DISMISSED WITH PREJUDICE.

            IT IS SO ORDERED, this 20th day of May 2020.




                                                /s/Robert T. Dawson
                                                ROBERT T. DAWSON
                                                SENIOR U.S. DISTRICT JUDGE
